This is an appeal by an employer and its insurance carrier from an award of the Workmen’s Compensation Board in favor of claimant. Claimant was employed as a tool grinder. On January 30, 1945, while claimant was engaged in the regular course of his employment and while raising a fixture weighing 100 pounds, he felt a sharp pain in his left side and suffered from anginal syndrome and a temporary aggravation of a pre-existing heart condition, as a result of which he became partially disabled. The evidence sustains the finding of the board. Award affirmed, with costs to the Workmen’s Compensation Board. All concur. [See post, p. 979.]